NORTHCUTT, Judge.
After determining that James Dabbs had violated community control conditions imposed following his conviction for aggravated battery, the lower court revoked his community control and sentenced him to ten years’ imprisonment. We have reviewed this matter in accordance with our obligation expressed in In re Anders Briefs, 581 So.2d 149 (Fla.1991). We affirm the revocation of Dabbs’s community control as well as the sentence, but we remand for correction of the revocation order.
The order states that Dabbs violated paragraphs 1 and 2 of condition 8, and paragraphs 3, 4, and 5 of condition 12. The State concedes that the revocation order must be corrected to state that Dabbs violated only paragraph 2 of condition 8, and paragraph 5 of condition 12. Accordingly, we remand with directions to correct the revocation order by deleting the references to paragraph 1 of condition 8, and paragraphs 3 and 4 of condition 12. See Southers v. State, 547 So.2d 725 (Fla. 2d DCA 1989); Revear v. State, 497 So.2d 1337 (Fla. 2d DCA 1986).
*914Affirmed in part, reversed in part, and remanded -with directions.
CAMPBELL, A.C.J., and PARKER, J., concur.